Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    Claims 15-18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 5-8 of prior U.S. Patent No. 11297636. This is a statutory double patenting rejection.

3.   A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

4.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5. Claims 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10728919. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-11 of the patent number 1072919 discloses a method for performing transmission in a specific cell by a user equipment in a wireless communication system, the method comprising: receiving uplink scheduling information; when the user equipment has stopped, during an uplink transmission being performed according to the uplink scheduling information, the uplink transmission and a channel sensed by the user equipment is not continuously idle after the uplink transmission has been stopped, performing a first type channel access to resume the uplink transmission; and when the user equipment has stopped, during the uplink transmission being performed according to the uplink scheduling information, the uplink transmission and the channel sensed by the user equipment is continuously idle after the uplink transmission has been stopped, performing a second type channel access to resume the uplink transmission, wherein the first type channel access comprises performing a random backoff after a first channel sensing, and the second type channel access only comprises performing a second channel sensing for at least a sensing interval without the random backoff; 
wherein the uplink transmission comprises a transmission on a plurality of subframes, and wherein the user equipment stops the uplink transmission in a subframe other than a last subframe of the plurality of subframes;  
 wherein the uplink transmission comprises a transmission on a plurality of subframes, wherein the user equipment stops the uplink transmission in a first subframe which is a subframe other than a last subframe of the plurality of subframes and resume the uplink transmission in a second subframe, wherein the second subframe is later than the first subframe;  
wherein the first type channel access comprises performing the random backoff using a variable size contention window (CW), and wherein the second type channel access comprises performing the second channel sensing for a duration of 25 us without the random backoff;  
wherein the specific cell is an unlicensed cell;  
user equipment used in a wireless communication system, the user equipment comprising: a wireless communication module; and a processor, wherein the processor is configured to: receive uplink scheduling information, when the user equipment has stopped, during an uplink transmission being performed according to the uplink scheduling information in a specific cell, the uplink transmission and a channel sensed by the user equipment is not continuously idle after the uplink transmission has been stopped, perform a first type channel access to resume the uplink transmission, and when the user equipment has stopped, during the uplink transmission being performed according to the uplink scheduling information in the specific cell, the uplink transmission and the channel sensed by the user equipment is continuously idle after the uplink transmission has been stopped, perform a second type channel access to resume the uplink transmission, wherein the first type channel access comprises performing a random backoff after a first channel sensing, and the second type channel access only comprises performing a second channel sensing for at least a sensing interval without the random backoff; and 
wireless communication system comprising a user equipment, wherein the user equipment is configured to: receive uplink scheduling information, when the user equipment has stopped, during an uplink transmission being performed according to the uplink scheduling information in a specific cell, the uplink transmission and a channel sensed by the user equipment is not continuously idle after the uplink transmission has been stopped, perform a first type channel access to resume the uplink transmission, and when the user equipment has stopped, during the uplink transmission being performed according to the uplink scheduling information in the specific cell, the uplink transmission and the channel sensed by the user equipment is continuously idle after the uplink transmission has been stopped, perform a second type channel access to resume the uplink transmission, wherein the first type channel access comprises performing a random backoff after a first channel sensing, and the second type channel access only comprises performing a second channel sensing for at least a sensing interval without the random backoff.

The applicant's claims 11-14 broaden the scope of the claims 6-11 of patent number 10728919 by eliminating “ in the specific cell “  from the claims 6-11  of the patent . It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.

    For claims 11-14, the claims 1-5 of the patent discloses all the claimed invention with the exception of the sensing interval is equal to or longer than 16 US. However, the sensing interval is equal to or longer than 16 US is well-known in the art. Thus, it would have been obvious to the person of ordinary skill in the art before the effective filling date of the claimed invention to use the sensing interval is equal to or longer than 16 US as well-known in the art in the communication network of the claims 1-5 of the patent for the purpose indicating the sensing interval.
This is a non-provisional statutory double patenting rejection because the patentably indistinct claims have  in fact been patented.

6. Claims 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-9 of U.S. Patent No. 11297636. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 5-9 of the patent number 11297636 discloses a method for performing transmission in a specific cell by a user equipment in a wireless communication system, the method comprising: receiving uplink scheduling information; when the user equipment has stopped, during an uplink transmission being performed according to the uplink scheduling information, the uplink transmission and a channel sensed by the user equipment is not continuously idle after the uplink transmission has been stopped, performing a first type channel access to resume the uplink transmission; and when the user equipment has stopped, during the uplink transmission being performed according to the uplink scheduling information, the uplink transmission and the channel sensed by the user equipment is continuously idle after the uplink transmission has been stopped, performing a second type channel access to resume the uplink transmission, wherein the first type channel access comprises performing a random backoff after a first channel sensing, and the second type channel access only comprises performing a second channel sensing for at least a sensing interval without the random backoff; 
wherein the uplink transmission comprises a transmission on a plurality of subframes, and wherein the user equipment stops the uplink transmission in a subframe other than a last subframe of the plurality of subframes;  
 wherein the uplink transmission comprises a transmission on a plurality of subframes, wherein the user equipment stops the uplink transmission in a first subframe which is a subframe other than a last subframe of the plurality of subframes and resume the uplink transmission in a second subframe, wherein the second subframe is later than the first subframe;  
wherein the first type channel access comprises performing the random backoff using a variable size contention window (CW), and wherein the second type channel access comprises performing the second channel sensing for a duration of 25 us without the random backoff;  
wherein the specific cell is an unlicensed cell;  
user equipment used in a wireless communication system, the user equipment comprising: a wireless communication module; and a processor, wherein the processor is configured to: receive uplink scheduling information, when the user equipment has stopped, during an uplink transmission being performed according to the uplink scheduling information in a specific cell, the uplink transmission and a channel sensed by the user equipment is not continuously idle after the uplink transmission has been stopped, perform a first type channel access to resume the uplink transmission, and when the user equipment has stopped, during the uplink transmission being performed according to the uplink scheduling information in the specific cell, the uplink transmission and the channel sensed by the user equipment is continuously idle after the uplink transmission has been stopped, perform a second type channel access to resume the uplink transmission, wherein the first type channel access comprises performing a random backoff after a first channel sensing, and the second type channel access only comprises performing a second channel sensing for at least a sensing interval without the random backoff; and 
wireless communication system comprising a user equipment, wherein the user equipment is configured to: receive uplink scheduling information, when the user equipment has stopped, during an uplink transmission being performed according to the uplink scheduling information in a specific cell, the uplink transmission and a channel sensed by the user equipment is not continuously idle after the uplink transmission has been stopped, perform a first type channel access to resume the uplink transmission, and when the user equipment has stopped, during the uplink transmission being performed according to the uplink scheduling information in the specific cell, the uplink transmission and the channel sensed by the user equipment is continuously idle after the uplink transmission has been stopped, perform a second type channel access to resume the uplink transmission, wherein the first type channel access comprises performing a random backoff after a first channel sensing, and the second type channel access only comprises performing a second channel sensing for at least a sensing interval without the random backoff.

    For claims 11-14, the claims 5-11 of the patent discloses all the claimed invention with the exception of the sensing interval is equal to or longer than 16 US. However, the sensing interval is equal to or longer than 16 US is well-known in the art. Thus, it would have been obvious to the person of ordinary skill in the art before the effective filling date of the claimed invention to use the sensing interval is equal to or longer than 16 US as well-known in the art in the communication network of the claims 1-5 of the patent for the purpose indicating the sensing interval.
This is a non-provisional statutory double patenting rejection because the patentably indistinct claims have  in fact been patented.

7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rastigardoost et al. (11412422) is cited to show a system which is considered pertinent to the claimed invention.

8.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/           Primary Examiner, Art Unit 2476                                                                                                                                                                                             /D.T.T/Primary Examiner, Art Unit 2476